                                                           Case 3:21-cv-05968-WHO Document 14 Filed 09/09/21 Page 1 of 2



                                                      1   SHARTSIS FRIESE LLP
                                                          ANTHONY B. LEUIN (Bar #95639)
                                                      2   aleuin@sflaw.com
                                                          FELICIA A. DRAPER (Bar #242668)
                                                      3   fdraper@sflaw.com
                                                          One Maritime Plaza, Eighteenth Floor
                                                      4   San Francisco, CA 94111-3598
                                                          Telephone:    (415) 421-6500
                                                      5   Facsimile:    (415) 421-2922

                                                      6   Attorneys for Defendant
                                                          FAIRWINDS ESTATE WINERY, LLC
                                                      7

                                                      8                                 UNITED STATES DISTRICT COURT

                                                      9                                NORTHERN DISTRICT OF CALIFORNIA

                                                     10

                                                     11   KINSALE INSURANCE COMPANY, a                     Case No. 3:21-cv-05968
                                                          Virginia corporation,
                                                     12                                                    REQUEST FOR JUDICIAL NOTICE IN
                      SAN FRANCISCO, CA 94111-3598




                                                                          Plaintiff,                       SUPPORT OF DEFENDANT’S MOTION
SHARTSIS FRIESE LLP
                          ONE MARITIME PLAZA




                                                                                                           TO DISMISS OR, IN THE
                           EIGHTEENTH FLOOR




                                                     13
                                                                 v.                                        ALTERNATIVE, STAY PROCEEDINGS
                                                     14
                                                          FAIRWINDS ESTATE WINERY, LLC, a
                                                     15   California limited liability company,            Date:         October 27, 2021
                                                                                                           Time:         2:00 p.m.
                                                     16                   Defendant.                       Courtroom:    2
                                                                                                           Judge:        Hon. William H. Orrick
                                                     17
                                                                                                           Complaint Filed:      August 2, 2021
                                                     18

                                                     19

                                                     20

                                                     21

                                                     22

                                                     23

                                                     24

                                                     25

                                                     26

                                                     27

                                                     28

                                                          Case No.                     RJN ISO DEFENDANT’S MTN TO DISMISS/STAY
                                                          3:21-cv-05968                              PROCEEDINGS
                                                            Case 3:21-cv-05968-WHO Document 14 Filed 09/09/21 Page 2 of 2



                                                      1             Defendant Fairwinds Estate Winery, LLC (“Fairwinds”) request that the Court, pursuant

                                                      2   to Rule 201 of the Federal Rules of Evidence (“Rule 201”), take judicial notice of Exhibit A,

                                                      3   attached to the Declaration of Felicia Draper filed concurrently herewith. Exhibit A is a copy of

                                                      4   the Complaint filed by Fairwinds in Napa County Superior Court on September 9, 2021,

                                                      5   Fairwinds Estate Winery, LLC, et al., v Kinsale Ins. Co., et al., Case No. 21-cv-001288.

                                                      6             Pursuant to Rule 201, a court “must take judicial notice if a party requests it and the court

                                                      7   is supplied with the necessary information.” Rule 201(c). Records of which a court may take

                                                      8   judicial notice under Rule 201 include “undisputed matters of public record, including

                                                      9   documents on file in federal or state courts.” Harris v. County of Orange, 682 F.3d 1126, 1132

                                                     10   (9th Cir. 2012) (internal citation omitted). See also Contreras v. Davis, 2021 U.S. Dist. LEXIS

                                                     11   99887, at *3 (E.D. Cal. May 25, 2021) (“It is well established that a court can take judicial notice

                                                     12   of its own files and records under Rule 201 of the Federal Rules of Evidence.”) (citing Molus v.
                      SAN FRANCISCO, CA 94111-3598
SHARTSIS FRIESE LLP
                          ONE MARITIME PLAZA
                           EIGHTEENTH FLOOR




                                                     13   Swan, 2009 U.S. Dist. LEXIS 4192 (S.D. Cal. Jan. 22, 2009) (courts may take judicial notice of

                                                     14   their own records) and Vasserman v. Henry Mayo Newhall Memorial Hosp., 65 F.Supp.3d 932,

                                                     15   943-44 (C.D. Cal. Dec. 5, 2014) (same)).

                                                     16             For the foregoing reasons, Fairwinds respectfully requests that the Court consider and

                                                     17   take judicial notice of the above-specified documents.

                                                     18   Dated: September 9, 2021                         SHARTSIS FRIESE LLP
                                                     19
                                                                                                                              /s/ Anthony B. Leuin
                                                     20                                                              /s/
                                                                                                           By:               ANTHONY B. LEUIN
                                                     21
                                                                                                           Attorneys for Defendant
                                                     22                                                    FAIRWINDS ESTATE WINERY, LLC
                                                          9051820
                                                     23

                                                     24

                                                     25

                                                     26

                                                     27

                                                     28
                                                                                                         -1-
                                                          Case No.                     RJN ISO DEFENDANT’S MTN TO DISMISS/STAY
                                                          3:21-cv-05968                              PROCEEDINGS
